DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/22 has been entered.
 
Summary of Amendments
Claims 1 and 7 are amended.
Claims 2-6 and 8-10 have been previously presented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 of the currently examined application (16/929,897) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 6 and 9-11 of U.S. Patent 10,740,980. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 16/929,897: “A method of viewing point cloud data with user defined content in a virtual reality device, the method comprising: measuring three-dimensional coordinate data by scanning an environment using a coordinate measurement device…and transmitting the virtual reality data file to the virtual reality device.“, though it is a slight variation from claim 1 of U.S. Patent 10,740,980: “A method of viewing point cloud data with user defined content in a virtual reality device, the method comprising: measuring three-dimensional coordinate data by scanning an environment using a coordinate measurement device…and transmitting the virtual reality data file to the virtual reality device, wherein the virtual reality data file is accessible in response to receipt of user credentials that match the authorization information.”, is similar in scope and would provide analogous generation and transmission of a virtual reality data file. Table I listed below is provided to show which claims in the current application 16/929,897 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,740,980. Table II is provided below to show how the claimed limitations from the independent claim 1 of the current application 16/929,897 maps to the independent claim 1 of U.S. Patent 10,740,980.

TABLE 1
Current Application: 16/929,897
Claims  1, 2, 3, 4, 5, 6, 7,  8,   9, 10  
U.S. Patent: 10,740,980 
Claims  1, 2, 3, 5, 5, 6, 9, 10, 11, 2 


TABLE II
Current Application: 16/929,897 (Claim 1)
U.S. Patent: 10,740,980 (Claim 1)
A method of viewing point cloud data
with user defined content in a virtual reality device, the method comprising: 

measuring three-dimensional coordinate data by scanning an environment using a coordinate measurement device;

A method of viewing point cloud data
with user defined content in a virtual reality device, the method comprising: 

measuring three-dimensional coordinate data by scanning an environment using a coordinate measurement device;
 generating a point cloud data based at least in part on the three-dimensional coordinate data; selecting a user defined content; 
selecting an area in the point cloud data for the user defined content; 
inserting the user defined content into the area of the point cloud data such that the user defined content always remains pointed toward a user point of view so as to face the user;
10
generating a point cloud data based at least in part on the three-dimensional coordinate data; selecting a user defined content; 
selecting an area in the point cloud data for the user defined content; 
inserting the user defined content into the area of the point cloud data;
 generating a virtual reality data file from the point cloud data with the user defined content; and13

generating a virtual reality data file from the point cloud data with the user defined content; associating the virtual reality data file with an authorization information to set access to the virtual reality data file, wherein the authorization information is received from a subscriber, and wherein the subscriber is distinct from a user that is authorized to view the virtual reality data file via the virtual reality device; and

transmitting the virtual reality data file to the virtual reality device.

transmitting the virtual reality data file to the virtual reality device, wherein the virtual reality data file is accessible in response to receipt of user credentials that match the authorization information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al.(hereinafter “Smith”, US Patent 9,088,787) in view of Duret (US 2016/0220105) in further view of Burns et al.(hereinafter “Burns”, US 2016/0026242).
Regarding claim 1, Smith teaches method of viewing point cloud data with user defined content in a virtual reality device (col. 6 lines 12-23: “The HWD device 100 is represented as the Glasses…an object or scene may be sensed with the sensor 22 and then Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device… The Point Cloud data may represent a 3D model of a scene with objects…The computing device may be configured to receive annotation by User…“), the method comprising: 
measuring three-dimensional coordinate data by scanning an environment using a coordinate measurement device (col. 5 lines 29-37: “The sensor 50 communicates via an open-NI protocol 59, to a Point Cloud Database/processor…A Point Cloud Library ("PCL") 60 may include a set of vertices in a 3-dimensional coordinate system, representing a set of points on the surface of a real-world object or scene.“ and col. 10 lines 15-22: “…as part of the HWD device 160 to measure translational motion in all three directions and sends this data to the computing system, tablet computing system or mobile/wireless computing system. A gyroscope 85 may also be a part of the HWD device 160 and configured to measure rotational motion in all three directions and sends this data to the computing system…“); 
generating a point cloud data based at least in part on the three-dimensional coordinate data (col. 5 lines 34-37: “A Point Cloud Library ("PCL") 60 may include a set of vertices in a 3-dimensional coordinate system, representing a set of points on the surface of a real-world object or scene.“ and Fig. 3A:52); 
selecting a user defined content (col. 6 lines 15-19: “…Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device. The Point Cloud data may be for a particular frame.“, in which user defined annotation data serves as user defined content); 
selecting an area in the point cloud data for the user defined content (col. 6 lines 12-23: “The HWD device 100 is represented as the Glasses…an object or scene may be sensed with the sensor 22 and then Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device… The Point Cloud data may represent a 3D model of a scene with objects…The computing device may be configured to receive annotation by User…“ and col. 7 lines 6-9: “The received marked or annotated 3D model may be received by the wearable/mobile computing device 20 and displayed on display 23. The mark(s) or annotation(s) may be fixed to the location on the image entered by the user…“, in which a portion of point cloud data is annotated by a user, therefore the annotation serves as user defined content); 
inserting the user defined content into the area of the point cloud data (col. 6 lines 15-19: “…Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device. The Point Cloud data may be for a particular frame.“ and col. 7 lines 15-20:  “…User A 40, using a user interface 29, enters a mark or annotation…The marking/annotation module 27 may allow the user to enter textual mark(s) over the 3D model. The marking/annotation module 27 may allow the user A 40 to enter textual annotations.“, in which user defined annotation content is inserted into the 3D scene, wherein the 3D scene resides in the scene as point cloud data). 
However, Smith fails to teach such that the user defined content always remains pointed toward a user point of view so as to face the user, generating a virtual reality data file from the point cloud data with the user defined content; and transmitting the virtual reality data file to the virtual reality device. Duret teaches generating a virtual reality data file from the point cloud data (0183 lines 1-8: “…the cameras of the glasses with augmented reality 1, provide two files corresponding to the same area, but which have not the same accuracy. These files can be simple electro-optical information or more sophisticated information, such as digital representations in the form of clouds of points or even surface or volume modelings.“) with the user defined content (0193 lines 1-33: “…the clinician takes a 2D, 2D1/2 or 3D view (FIG. 4a) thanks to the peripheral device 2…a 3D view (MRI, ultrasound) permits to have information about the invisible structures… The clinician looks at his operating field in the mouth. The augmented-reality glasses carry stereoscopic cameras permitting to view the visible part of the mouth in 3D, i.e. the crowns of the teeth 16 and the surface…He can also use an intraoral reading camera/scanner 4 if he wants to have a high accuracy in his reading of the visible part of the complemented image…cloud corresponds to the tooth crowns 19…From this common cloud of points, the software present in the central unit will bring the two structures together and combine them at the level of the cloud of points in order to form a single 3D volume object or complemented object 20 combining the visible 16 part and the invisible part. This object (FIG. 4d) will be displayed on the augmented-reality glasses. The dentist thus sees in the mouth of his patient the visible part and the invisible part, which permits him to treat not only the crowns, but also the tooth roots and the osseous structures of the maxilla.“); and transmitting the virtual reality data file to the virtual reality device (0183 lines 1-8: “…the cameras of the glasses with augmented reality 1, provide two files corresponding to the same area, but which have not the same accuracy. These files can be simple electro-optical information or more sophisticated information, such as digital representations in the form of clouds of points…“ and 0234 lines 3-12: “…a cloud of points (the voxels) representing the teeth (crowns 15, roots 14 and conduits of the pulp tissues), the medullary and cortical bone 24, the vessels and the nerves 23, but also the anatomical geography of its invisible components. A file containing these voxels in the form of a cloud of points 66 is sent to the central processing unit 3 in a file…”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith with the virtual reality data file of Duret because this modification improves collaborative editing of three dimensional virtual reality data through enabling transmission of the data file to a plurality of users connected from remote locations to interact and edit the same data file regardless of their respective locations. 
However, Smith and Duret fail to teach such that the user defined content always remains pointed toward a user point of view so as to face the user. Burns teaches teach such that the user defined content (0035 lines 11-13 and 0039 lines 8-12) always remains pointed toward a user point of view so as to face the user (0036 lines 3-10: “…cursor can be located at a fixed position at or near the center of the field of view in typical scenarios. Because the field of view and view position are typically determined by tracking the position and orientation of the user's head…“, 0038 lines 3-7: “…a fixed cursor relative to the field of view may suit some usage scenarios where head movement alone provides an effective way to position the cursor. “ and 0044 lines 13-17: “…content is more centrally located in the field of view…“, in which the user defined content always remains centrally located fixed to the user’s point of view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith and virtual reality data file of Duret with the point of view provided in Burns because this modification reduces user disorientation while viewing a virtual reality environment through ensuring the displayed content is provided in a fixed orientation toward the user.
Regarding claims 2, 8 and 10, Smith teaches wherein the user defined content is selected from a group comprising: two-dimensional images; network addresses, text, three-dimensional models (col. 7 lines 6-9: “The received marked or annotated 3D model may be received by the wearable/mobile computing device 20 and displayed on display 23. The mark(s) or annotation(s) may be fixed to the location on the image entered by the user…“, in which the annotation serves as three dimensional model user defined content), a computer aided design model, video images, animations, web pages, streaming media data and combinations thereof.  
Regarding claim 3, Smith teaches further comprising receiving the user defined content prior to selecting the user defined content (col. 7 lines 6-28: “…before sending the 3D model to the User B 50.  By way of non-limiting example, User A 40, using a user interface 29, enters a mark or annotation for the user B 50. The marking/annotation module 27 may allow the user to enter textual mark(s) over the 3D model.  The marking/annotation module 27 may allow the user A 40 to enter textual annotations. The user B 50 may enter free-form markings on the surface of the objects, text relative to a point on the surface of an object…“, in which user defined annotation content of user A is received prior to selection of user defined annotation content of user B).  
Regarding claim 7, Smith teaches a system (Fig. 5: 20) for viewing point cloud data with user defined content (col. 6 lines 12-23: “The HWD device 100 is represented as the Glasses…an object or scene may be sensed with the sensor 22 and then Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device… The Point Cloud data may represent a 3D model of a scene with objects…The computing device may be configured to receive annotation by User…“), the system comprising: 
a coordinate measurement device operable to measure three-dimensional coordinates (col. 5 lines 29-37: “The sensor 50 communicates via an open-NI protocol 59, to a Point Cloud Database/processor…A Point Cloud Library ("PCL") 60 may include a set of vertices in a 3-dimensional coordinate system, representing a set of points on the surface of a real-world object or scene.“, in which the sensor serves as the coordinate measurement device); 
a computing device having a processor operably coupled to the coordinate measurement device (col. 5 lines 29-37: “The sensor 50 communicates via an open-NI protocol 59, to a Point Cloud Database/processor…A Point Cloud Library ("PCL") 60 may include a set of vertices in a 3-dimensional coordinate system, representing a set of points on the surface of a real-world object or scene.“, in which the sensor measurement device is operably coupled with a point cloud processor) the processor being operable to generate a point cloud data and insert user defined content into the point cloud data in response to an input from a user (col. 6 lines 15-19: “…Point Cloud data (local to User A) is developed, such as with an annotation insertion augmented reality visual pipeline which may be a computing system 101 either a part of the HWD device or attached to a user of the HWD device. The Point Cloud data may be for a particular frame.“ and col. 7 lines 15-20:  “…User A 40, using a user interface 29, enters a mark or annotation…The marking/annotation module 27 may allow the user to enter textual mark(s) over the 3D model. The marking/annotation module 27 may allow the user A 40 to enter textual annotations.“, in which user defined annotation content is inserted into the 3D scene, wherein the 3D scene resides in the scene as point cloud data); and
a virtual reality device (Fig. 7: 820) operably coupled to the computing device (col. 7 lines 23-28: “Additionally, as either the HWD device 100 or the object are moved, the computing system may maintain alignment of the mark or annotation at the fixed location on the object.“), the virtual reality device being operable to display the virtual reality data file to a user (col. 6 lines 15-19),
However, Smith fails to teach such that the user defined content remains pointed toward a user point of view, the processor further being operable to generate a virtual reality data file based at least in part on the point cloud data with the user defined content. Duret teaches the processor further being operable to generate a virtual reality data file based at least in part on the point cloud data (0183 lines 1-8: “…the cameras of the glasses with augmented reality 1, provide two files corresponding to the same area, but which have not the same accuracy. These files can be simple electro-optical information or more sophisticated information, such as digital representations in the form of clouds of points or even surface or volume modelings.“) with the user defined content (0193 lines 1-33: “…the clinician takes a 2D, 2D1/2 or 3D view (FIG. 4a) thanks to the peripheral device 2…a 3D view (MRI, ultrasound) permits to have information about the invisible structures… The clinician looks at his operating field in the mouth. The augmented-reality glasses carry stereoscopic cameras permitting to view the visible part of the mouth in 3D, i.e. the crowns of the teeth 16 and the surface…He can also use an intraoral reading camera/scanner 4 if he wants to have a high accuracy in his reading of the visible part of the complemented image…cloud corresponds to the tooth crowns 19…From this common cloud of points, the software present in the central unit will bring the two structures together and combine them at the level of the cloud of points in order to form a single 3D volume object or complemented object 20 combining the visible 16 part and the invisible part. This object (FIG. 4d) will be displayed on the augmented-reality glasses. The dentist thus sees in the mouth of his patient the visible part and the invisible part, which permits him to treat not only the crowns, but also the tooth roots and the osseous structures of the maxilla.“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith with the virtual reality data file of Duret because this modification improves collaborative editing of three dimensional virtual reality data through enabling transmission of the data file to a plurality of users connected from remote locations to interact and edit the same data file regardless of their respective locations.
However, Smith and Duret fail to teach such that the user defined content remains pointed toward a user point of view. Burns teaches teach such that the user defined content (0035 lines 11-13 and 0039 lines 8-12) always remains pointed toward a user point of view so as to face the user (0036 lines 3-10: “…cursor can be located at a fixed position at or near the center of the field of view in typical scenarios. Because the field of view and view position are typically determined by tracking the position and orientation of the user's head…“, 0038 lines 3-7: “…a fixed cursor relative to the field of view may suit some usage scenarios where head movement alone provides an effective way to position the cursor.“ and 0044 lines 13-17: “…the banner content is more centrally located in the field of view which may increase the effectiveness of the user experience and increase user comfort in some situations.“, in which the user defined content always remains centrally located fixed to the user’s point of view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith and virtual reality data file of Duret with the point of view provided in Burns because this modification reduces user disorientation while viewing a virtual reality environment through ensuring the displayed content is provided in a fixed orientation toward the user.
Regarding claim 9, Smith teaches inserting the user defined content in an area of the point cloud based on a second input from the user (Fig. 6: 620).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Duret, in further view of Burns, and in further view of Fuchs (US 2016/0180602).
Regarding claim 4, Smith teaches wherein the virtual reality device is used by the user (col. 6 lines 12-23). However, Smith, Duret and Burns fail to teach setting an access for a user. Fuchs teaches setting an access for a user (0120 lines 1-5: “…content in the augmented reality system 100 can be made visible only to paying customers. Access to some of the content 108 can be limited based on membership, such as a club membership.“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith, virtual reality data file of Duret and point of view provided in Burns with the access authorization information of Fuchs because this modification would properly secure virtual reality information through limiting access to the information only to users which provide proper credentials to open access to that information.
Regarding claim 5, Smith, Duret and Burns fail to teach receiving an electronic payment from the user. Fuchs teaches receiving an electronic payment from the user (0120 lines 1-5: “…content in the augmented reality system 100 can be made visible only to paying customers. Access to some of the content 108 can be limited based on membership, such as a club membership.“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith, virtual reality data file of Duret and point of view provided in Burns with the authorization information of Fuchs because this modification would properly secure virtual reality information through limiting access to the information only to users which provide proper credentials to open access to that information.
Regarding claim 6, Smith, Duret and Burns fail to teach further comprising determining that the electronic payment was received prior to transmitting the virtual reality data file to the user. Fuchs teaches further comprising determining that the electronic payment was received prior to transmitting the virtual reality data file to the user (0120 lines 1-5: “…content in the augmented reality system 100 can be made visible only to paying customers. Access to some of the content 108 can be limited based on membership, such as a club membership.“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional coordinate data of Smith, virtual reality data file of Duret and point of view provided in Burns with the authorization information of Fuchs because this modification would properly secure virtual reality information through limiting access to the information only to users which provide proper credentials to open access to that information.

Response to Arguments
Applicant’s arguments filed 04/12/22 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant’s arguments state that the prevention of the virtual object form being clipped in Burns does not read on claim 1. However, amended claim 1 recites content always remains pointed towards a user point of view so as to face the user. Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Burns which clearly discloses that content can remain fixed to the user’s view point thereby facing the user (0036 lines 3-10: “…cursor can be located at a fixed position at or near the center of the field of view in typical scenarios. Because the field of view and view position are typically determined by tracking the position and orientation of the user's head…“ and 0038 lines 3-7: “…a fixed cursor relative to the field of view may suit some usage scenarios where head movement alone provides an effective way to position the cursor.“).  
In regards to claim 1, the applicant’s arguments state that claim 1 already has the user defined content pre-oriented in the point cloud data before transmission to the virtual reality device. However, in response to applicant's argument it is noted that the features upon which applicant relies (i.e., “…content pre-oriented in the point cloud data… “) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A terminal disclaimer has not been submitted to overcome the obviousness-type double patenting rejection of claims 1-10 over claims 1-3, 5, 6 and 9-11 of U.S. Patent 10,740,980. Therefore the double patenting rejection has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649